Appellant was convicted under Code 1942, Section 2632, for having in his possession integral parts of a still. The only point reserved and argued on his appeal is that the defendant should have been awarded a directed verdict because the testimony showed without question that he possessed, if anything, a complete distillery.
(Hn 1) We stated in Black v. State, 199 Miss. 147,24 So. 2d 117, that an indictment for possessing a complete still and for possessing integral parts thereof was duplicitous. They are separate offenses. Non constat, however, that one may not be tried and convicted upon a charge which is less than a completed offense. We are not confronted with a case where there is a conviction for a constituent element of an offense charged, but a conviction for constituent parts of a prescribed device. There is no election between offenses charged but rather as to what was to be charged. *Page 94 
The state may have proved more than was required. Of this the defendant may not complain, especially since such proof was relevant to the offense charged.
Affirmed.